                                                                                    FILED
                                                                                 AUG 2 6 2019
WMG
                     UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                           EASTERN DIVISION

                               NO~   4: (Ci\-~-(Q \-\ \30
                               NO.   q·. \tl\-[g-(j) l-2BO

 UNITED STATES OF AMERICA                    )
                                             )
               v.                            )          CRIMINAL INFORMATION
                                             )
 DAVON TERRELL HENDERSON                     )
 PAMELA DEWITT BABB                          )

       The United States Attorney charges that:

       I. BACKGROUND ON MEDICARE AND MEDICARE ADVANTAGE

       1.     The Medicare Program ("Medicare") is a federal healthcare program

providing benefits to individuals who were over the age of 65 or disabled. Medicare

is administered by the United States Department of Health and Human Services,

through its agency, the Centers for Medicare and Medicaid Services ("CMS").

Individuals receiving benefits under Medicare are referred to as Medicare

"beneficiaries." Medicare is a "health care benefit program" as defined by Title 18,

United States Code, Section 24(b).

      2.      Medicare consists/of various "parts" which regulate payment for various

types of covered services and plans. Medicare Part C, or "Medicare Advantage" is a

section of Medicare under which Medicare contracts with risk-based private health

plans, whereby the private plans accept full responsibility or risk for the costs of their
                                            1




            Case 4:19-cr-00061-BO Document 1 Filed 08/26/19 Page 1 of 9
·enrollee's care in exchange for a prospective, monthly, per-enrollee payment.       Under

Medicare Advantage, enrollee beneficiaries continue to pay to Medicare their

required premiums for physician services and prescription drugs. In return, they

receive health insurance for all services through their Medicare Advantage plan.
                                                                                 "
Medicare pays the Medicare Advantage private health plan a predetermined,

monthly, risk-adjusted payment to cover each beneficiary's care.

       3.     Humana, Inc., doing business as Humana, is a Medicare Advantage plan

that constitutes a health care benefit program under Title 18, United States Code,

Section 24(b). As described above, Humana receives monthly disbursements from

Medicare based upon aggregate risk factors for its beneficiary enrollee.s.            The

Medicare beneficiaries enrolled with Humana are referred to herein as the "Humana

Beneficiaries." The Humana Beneficiaries have the ability to receive covered health

care benefits, items, and services from medical providers who, in turn, file claims for

payment with Humana; As such, Medicare ultimately funds the services rendered

to the Humana Beneficiaries.

       4.     Among other services, Humana offers its beneficiaries certain benefits,

items, and services relating to ambulance transportation.    In the ordinary course of

its business, upon receipt of a facially sufficient claim by an ambulance provider for

services rendered to a Humana Beneficiary, Humana pays the ambulance provider

for the services.

       5.     Humana does not authorize providers to bill Humana       ~or   ambulance

                                          2




            Case 4:19-cr-00061-BO Document 1 Filed 08/26/19 Page 2 of 9
transportation services and incidental charges that are not, in fact, rendered to the

Humana Beneficiaries.

                            II. THE SCHEME TO DEFRAUD

                                   A.   Scheme Background

      6.     Defendant DAVON TERRELL HENDERSON is an individual who

resided and did business in Pitt County within the Easter:q. District of North Carolina.

At all times material to this Criminal Information, HENDERSON owned and

·operated H&H Transport Services LLC (H&H), a business that provided wheelchair

transportation services    ~o   the public.

      7.     Beginning in or around 2008, HENDERSON also began to work at Med

I Inter-facility Care, LLC (hereinafter "Med-I").      By 20II, HENDERSON was a

manager for Med-I, overseeing operations for both ambulance transportation, as well

as dispatches for wheelchair services.

      8.     PAMELA. DEWITT BABB worked at Med-I with HENDERSON.

BABB was experienced in billing Medicare and prl.vate insurance for ambulance .

transportation services.

      9.     Prior to the end of 20I2, when Med-I personnel rendered ambulance

transportation· services, the personnel rendering the services completed an

Ambulance Call Report ("ACR").           The ACR was a form that documented, among

other things, the .date of the ambulance transportation, the patient name and

identifiers, the condition of the patient during transport, as well as the pickup and

                                              3




           Case 4:19-cr-00061-BO Document 1 Filed 08/26/19 Page 3 of 9
 drop-off locations for the transport.

       10.     In the ordinary course of business prior to the end of 2012, Med-1 staff

 provided copies of ACR forms to BABB. BABB and others then used the ACRs to

 bill insurers for the ambulance transportation services reflected in the ACRs.       BABB

 billed insurer.s for services rendered, both at Med-l's offices, and from home via a

 computer.

       11.     In 2012, Med-1 filed for bankruptcy. Med-1 also lost its franchises with

 various counties to be able to conduct ambulance transportation services.

                              B.   Execution of the Scheme
                                                              c

       12.     Beginning in or around January of 2014, HENDERSON, BABB, and

 others entered into a scheme to defraud Humana's Medicare Advantage program by

·billing for fictitious ambulance services using the names and identifiers of Humana

 Beneficiaries.

       13.     To carry out the scheme, a participant in the scheme acquired personally

 identifying information (PII) for certain Humana Beneficiaries. HENDERSON and

 BABB paid participants for obtaining the identifying information of Humana

 Beneficiaries.

       14.     Using    stolen     Humana       Beneficiary       identifying   information,

 HENDERSON and P.B. caused Humana's Medicare Advantage plan to be "back-

billed" for various ambulance services in 2013, even though Med-1 was not

operational for most of 2013. Thereafter, HENDERSON and BABB caused Humana

                                            4




             Case 4:19-cr-00061-BO Document 1 Filed 08/26/19 Page 4 of 9
to be billed for further fictitious ambulance services, continuing the fraud through

June of 2016.

        15.     During the course of the fraud, Humana initially issued paper checks to

Med-1 for the fictitious services. Rather than depositing the checks, HENDERSON.

and BABB caused the checks to be converted to cash using a check cashing business.

HENDERSON and BABB then split the cash proceeds from the fraud.

        16.     Eventually, BABB established an electronic billing and payment

channel between Med-1 and Humana. Although BABB established this billing and

payment channel in the name ofMed-1, the routing number given to Humana for the

purposes of payment for ambulance services belonged to H&H.            In other words,

payments from_Humana for services allegedly rendered by Med-1 were deposited into

an H&H bank account.

        17.     After Humana made an electronic deposit into the H&H bank account

for fictitious ambulance services, HENDERSON and BABB split the proceeds by

wiring approximately half of the proceeds into a bank account belonging to BABB.

        18.     In total, between.-2014 and April of 20.16, HENDERSON and BABB

caused Humana to be billed for $6.1 Million in fraudulent ambulance services.       Of

this amount, Humaria paid $4.7 Million, which was split between HENDERSON and

BABB.

                                     COUNT ONE

      19.       Introductory Paragraphs 1 through 18 are realleged and incorporated

                                            5




              Case 4:19-cr-00061-BO Document 1 Filed 08/26/19 Page 5 of 9
by reference into this Count.

                                     The Conspiracy

      20.     Beginning at a ti:i:ne unknown, but no later than January 31, 2014, and

continuing through on or about June 21, 2016, within the Eastern District of North

Carolina and elsewhere, the defendants DAVON TERRELL HENDERSON and

PAMELA DEWITT BABB did knowingly combine, conspire, confederate, and agree

with each other and others known to the United States Attorney, to commit offenses

against the United States, to wit, to knowingly and willfully execute and attempt to

execute a scheme and artifice to: (1) defraud a health care benefit programs, to wit,

Medicare and Humana, and (2) obtain by means of materially false and fraudulent

pretenses, representations, and promises, any of the money or property owned by,

and under the custody or control of said health care benefit programs; in connection

with the delivery of and payment for     he~lth   care benefits, items, .and services, in

violation of Title 18, United States Code, Section 1347.

                                Purpose of the Conspiracy

      21.     It was the purpose of the conspiracy for HENDERSON; BABB, and other

conspirators, to benefit from unlawful use of the Humana Beneficiary names to bill

Humana for fictitious health care services.

                                       Overt Acts

      22.     In furtherance of the conspiracy, and to effect the objects thereof, there

were committed in the Eastern District of North Carolina various overt acts
                                                                                        '
                                           6




            Case 4:19-cr-00061-BO Document 1 Filed 08/26/19 Page 6 of 9
including, but not limited to the following:

      a.) .    A member acquired personally identifying information for a Humana

Beneficiary;

      b.)      A member of the conspiracy billed Humana for fictitious ambulance

services using stolen identifying information for the Humana Beneficiaries;

      c.)      A member of the conspiracy received the fraudulent billing proceeds and

split the proceeds of the fraud between the participants;

      d.) A member of the conspiracy paid others for acquiring the stolen.Humana

Beneficiary identifying information;

      e.)      A· member of the conspiracy established an electronic billing and

payment channel between Humana and Med-1.

      All in violation of Title 18, United States Code, Section 1349.

                                    COUNT TWO

      23.      Introductory Paragraphs 1 through 22 are realleged and incorporated·

by reference into this Count:

      24.      Between in or about January of 2014 and continuing to in or about June

of 2016, in the Eastern District of North Carolina, the defendant, DAVON TERRELL

HENDERSON and PAMELA DEWITT BABB, aiding· and abetting each other and

others, did knowingly transfer, possess, and use, without lawful authority, certain

means of identification of other persons, to wit, names and Humana Beneficiary

identification numbers, during and in relation to a felony violation enumerated in 18

                                           7




            Case 4:19-cr-00061-BO Document 1 Filed 08/26/19 Page 7 of 9
U.S.C. § 1028A(c), to wit, Conspiracy to Commit Health Care Fraud, in violation of

Title 18, United States Code, Section 1349, knowing that said means of identification

belonged to other actual persons, in violation of Title 18, United States Code, Sections

1028A(a)(l) and 2.

                               FORFEITURE NOTICE

      Each named defendant is given notice that all of the defendant's interest in all

property specified herein is subject to forfeiture.

      Upon conviction of the offense set forth in Count One of the Information, the

defendants shall forfeit to the United States, pursuant to Title 18, United States

Code, Section 982(a)(7) and Title 18, United States Code, Section 981 (a)(l)(C), the

latter as made applicable by 28 U.S.C. § 2641(c), any property, real or personal, that

constitutes or is derived, directly or indirectly, from gross proceeds traceable to the

commission of the offense.

      The forfeitable property includes, but is not limited to, the gross proceeds

personally obtained by the defendants, as well as the following specific properties:

      A. SUS 13 Hwy Rear, Deed Date 12/20/2014, Wayne County, NC

      B. 412 Corbett Hill Rd/Lt 2, Deed Date 11/18/2015, Wayne County, NC

      C. 412 Corbett Hill Rd/Lt 1, Deed Date 11/18/2015, Wayne County, NC

      D. 1356 SUS 13 Hwy, Deed Date 12/29/2014, Wayne County, NC

      E. 1186 Grantham School Rd, Deed Date 5/28/2014, Wayne County, NC

      F. 200 W Tarheel Place, Lt 43, Hillandale #1, Deed Date 5/4/2011, Wayne

                                            8




          Case 4:19-cr-00061-BO Document 1 Filed 08/26/19 Page 8 of 9
              County, NC

        G. 21 Tart Place, Deed Date 5/11/2015, LaGrange, Green County, NC.

        If any of the above-described forfeitable property, as a result of any act or

 omission of the defendant --

        (1)     cannot be located upon the exercise of due diligence;

        (2)     has been transferred or sold to, or deposited with, a third party;

        (3)     has been placed beyond the jurisdiction of the court;

        (4)     has been substantially diminished in value; or

        (5)    ·has been commingled with other property which cannot be divided

                without difficulty;

 it is the intent of the United States, pursuant to Title 21, United States Code, Section

 853(p), to seek forfeiture of any other property of said defendant up to the value of

. the forfeitable property described above.




                                          BY:
                                                                        orney




                                              9




              Case 4:19-cr-00061-BO Document 1 Filed 08/26/19 Page 9 of 9
